Title: To George Washington from Samuel Love, 15 February 1785
From: Love, Samuel
To: Washington, George



Sir
15th February 1785

My Brother Colo. Philip Love of botitourt Coty (formerly a Subaltern officer in the Maryland Troops in the time of the Last French and Indian war) on his way down this winter to visit us, Lodged with Colo. Thomas Lewis of Augusta County—who inform’d him you was anxious to See or hear from Some person that Could give any acct of the distance navigation, and Situation of the Several water Courses and hights of Land from fort-Pitt to Lake arie—at his Request inclos’d is a Rough Ideal map of the water Courses &c. from fort-pitt to Lake arie —by which you will the better understand the description he gives of that part of the Country &c.—he Says that the alliganey River Continues nearly the Same width and depth as at pittsburg to the Mouth of French Creek—the distance 130 measured miles—to

Vinago a french fort thereon, from thence as the Road goes Sundry times Crossing French-Creek to Fort Lebeuff near a small Lake of the Same name, from which french Creek has its Source, is about 40 miles—from thence to the French fort on Lake Arie 15 Miles—that, there is a very wide Swamp or Readier Morass with a Small Stream of water Runing through the middle Cover’d all over with what they Call White Pine of an amazing Size and So very thick Set, that the Sun is hid at noon day—the Rise and Extent of this morass is unknown to him but is Some where beyond Lake arie and has its direction by that Lake (on the westward) at the distance of about a mile, and from thence Runs in a pretty Straight direction and falls into French Creek about 5 or 6 miles below fort-Lebeuff—the banks of the Lake my brother Say’s are on that Quarter appearantly very high Except at the French fort and there he thinks they are not more than 8 or 10 feet from the Surface of the water to the top of the bank—from which the ground gradually descends to the morass above mention’d the distance about a mile or at the most not more than 1–[1]/2 miles—in his opinion the Surface of the Swamp Lays Several feet below the Level Surface of the water in the Lake—and thinks that if it was not for the Large and thick groth of pine in the Swamp—that if the water was let out of the Lakes it would of it Self Shortly make a passage for battows to French Creek. the ground all the way is very boggey and deep, So Soft that the French were obliged to Cossway the Road—from the enterance of the morass near Lake arie to fort Lebeuff for the Conveniance of Carriages and indeed Could no[t] now travel without, from fort to fort—but to Return to French Creek—my Brother Says he was Station’d at fort Lebeuff in fall 1760—and Continued till the Spring 1761—that he frequently visited the garrison wc. Likewise keept at the french fort on the Lake—by which he Came acquainted with the Situation of both places that at the time he took possession of fort Lebeuff there was a number of Large battows there nearly finished by the French (as they Supposed with which to Retake fort-pitt[)]—he Says, the French Creek is from Sixty to Eighty yards wide and a great part of the way deep water, yet there is Such a number of very Sharp turns and Shoales in it that it [is] not possible to Carry a vessel of burden down but in a high fresh and then very dificult on Some of the Shoales and

points—the Creek is Remarkably Crooked and formes a number of horse Shoes which in Circumferance are five or Six miles and not more in many places then half a mile aCross from point to point—the french Left Likewise Several thousand feet of plank at Lebeuff which our people floated down with Some deficultly to Vinango—thus Sir, I have given you the best description of that part of the Country I Could from the notes my Brother Left with me. he Express’d a great desire to wait on you himself for the purpose: but time would not permit—he will be down again next fall if nothing prevents—and if you think to Converse with him will be more Satisfactory. he will then wait on you—in the mean time, if this Imperfect information will be of any Service to you it will give pleasure both to him and me—am with high Esteem and all due Respect Sir Your Most Hble Servt

Saml Love

